                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

TRINEY LAVELLE PRICE                                       CIVIL ACTION NO. 20-0072

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

WARDEN PATRICK JOHNSON, ET AL.                             MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

       The Report and Recommendation [Doc. No. 9] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that, with the exception of Plaintiff

Triney Lavelle Price’s claims that he is denied his right to practice his religion and that he is

confined under conditions depriving him of mental health, Plaintiff’s claims, as well as his

request for a transfer and his requests for monetary relief, are DISMISSED as frivolous and for

failing to state claims on which relief may be granted.

       MONROE, LOUISIANA, this 18th day of March, 2020.



                                                    ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
